Citation Nr: 1714920	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUES

1.  Whether the Veteran submitted new and material evidence to support reopening a service connection claim for post-traumatic stress disorder and depression due to personal assault while in service.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders and post-traumatic stress disorder.

3.  Entitlement to service connection for a back disorder, to include as secondary to service-connected lower extremity disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from December 1977 to October 1979 and from October 1981 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 (lower back disorder) and August 2012 (post-traumatic stress disorder/depression) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and her spouse testified at a travel board hearing before a now retired Veterans Law Judge in February 2012 on the issue of her back claim, and the Veteran testified before the undersigned at a video conference in October 2016 on both issues currently on appeal; transcripts are of record.

As will be discussed below, the Veteran filed a claim to reopen her previously denied claim for entitlement to service connection for an acquired psychiatric disorder, namely post-traumatic stress disorder and depression due to personal assault while in service.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The record reflects mental disorders other than post-traumatic stress disorder, namely anxiety and depressive disorders.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  A claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Id.  It was clarified in Velez v. Shinseki, 23 Vet. App. 199, 204 (2009), however, that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously-adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions-that the Veteran experiences a chronic acquired psychiatric disorder as a result of personal assault suffered while in service.  As such, the threshold question of whether new and material evidence was submitted must be addressed.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2008, the RO denied a service connection claim for post-traumatic stress disorder and depression, finding that there were diagnoses for anxiety and depressive disorders but no occurrence of an in-service personal assault or a nexus between the alleged personal assault and the current diagnoses; the Veteran's appeal was not perfected.

2.  Since December 2008, the Veteran submitted a copy of the criminal investigation report of the personal assault and a nexus statement from her treating nurse practitioner, which relate to an unestablished fact necessary to substantiate her claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran suffered a personal assault while in service, and the Veteran's current psychiatric disorder as likely as not relates to that personal assault.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, denying the service connection claim for post-traumatic stress disorder and depression, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.32, 20.200, 20.302, 20.1103 (2016).

2.  Since December 2008, the Veteran submitted new and material evidence to support reopening the final December 2008 rating decision denying service connection for post-traumatic stress disorder and depression; and therefore, that claim is reopened.  38 U.S.C.A. §§ 501, 5103A(f), 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran's current acquired psychiatric disorder, to include anxiety and depressive disorders and post-traumatic stress disorder, was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she presented new and material evidence to support reopening her service connection claim for post-traumatic stress disorder (PTSD) and depression that is related to the spousal abuse she suffered while in service.

In June 2008, the Veteran filed her original service connection claim for an acquired psychiatric disorder.  In December 2008, the RO denied the claim.  In December 2009, using a VA Form 9, the Veteran filed a notice of disagreement, and in July 2011, the RO issued a statement of the case, again, denying the claim.  The Veteran did not perfect her appeal by filing another VA Form 9, and the rating decision became final.  In March 2012, the Veteran filed a claim to reopen, which the RO denied in the August 2012 rating decision on appeal.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A.        §§ 501, 5103A(f), 5108, 7104(b), 7105(c) (West 2014).  The exception is when new and material evidence is presented or secured.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016), and Congress intended that it should be a low threshold for a Veteran to reopen a claim, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Existing evidence not previously before agency decisionmakers is "new evidence".  38 C.F.R. § 3.156(a) (2016).  "Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.  The proffered evidence cannot be cumulative or redundant "of the record evidence at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  Id.  For the purpose of deciding whether a claim should be reopened, the evidence must be presumed credible, Shade, 24 Vet. App. at 122; Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, evidence that corroborates record evidence is not cumulative or redundant.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).

In the December 2008 rating decision denying service connection, the RO considered the Veteran's service treatment records that showed the Veteran was put on multiple weight restriction profiles but no complaints, treatment, or diagnosis for mental health problems in service; her military personnel records noting some performance difficulties due to an abrasive personality; 2004 to 2005 VA treatment records showing treatment for depression; and 2007 to 2008 VA treatment records showing treatment for depression with history of amphetamine abuse.  The December 2008 VA examination that the RO considered showed diagnosis and ongoing treatment, including medication and individual psychotherapy, for diagnoses of anxiety disorder NOS, depressive disorder NOS, and sustained remission of amphetamine abuse.  It was noted that the Veteran, who is a bookkeeper, reported she had been unemployed and receiving Social Security Administration benefits due to depression.  Although reduced reliability and productivity due to PTSD symptoms were noted, there was no diagnosis of PTSD.  Because there was no evidence of the claimed spousal abuse in the Veteran's service records, the examiner opined that the Veteran's current mental health condition did not have its onset in service.  Based on this evidence, the RO denied the Veteran's claim due to lack of evidence of an in-service event that caused her current acquired psychiatric disorder.

In that rating decision, the Veteran's August 2008 statement describing the dates, location, nature of injuries that resulted from a personal assault on her by her husband, as well as the emotional impact upon her was omitted from the evidence list and not discussed.

Using a VA Form 9, the Veteran filed a notice of disagreement in December 2009, which was accompanied by a copy of the report of the criminal investigation of the Veteran's husband's personal assault on her in January 1984.  VA sought a VA medical opinion taking into consideration the criminal investigation report, and in May 2010, the examiner opined that the first opinion remained unaltered because the criminal investigation report was "illegible."  In a June 2011 statement of the case, the RO again denied the Veteran's claim, and the Veteran did not perfect her appeal.

In March 2012, the Veteran filed a claim to reopen her service connection claim for an acquired psychiatric disorder, which was accompanied by a new statement by the Veteran, a nexus statement from the psychiatric nurse practitioner who had been treating her for three years, and another copy of the criminal investigation report.  In its August 2012 rating decision, the RO denied the claim to reopen.  It considered the criminal investigation report duplicative because it had been considered in the July 2011 statement of the case.  It faulted the nurse practitioner's nexus statement because she had not reviewed the Veteran's military records, thereby relying solely upon the Veteran's self-reports, and she was not "a licensed VA psychiatrist or psychologist, or a psychiatrist or psychologist that has administered objective psychological testing to confirm an Axis I diagnosis of post-traumatic stress disorder (PTSD) and that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that [the Veteran's] symptoms are related to the claimed stressor (personal assault)."

In addition to the above noted added evidence to the record since the final December 2008 rating decision, the evidence consists of the Veteran's statement on her May 2014 VA Form 9 and her testimony before the undersigned in October 2016.

The evidence received since the final December 2008 rating decision is new and material.  The content of the best available copy of the ten-page criminal investigation report of the personal assault on the Veteran in 1984 is new because it was not previously before the agency decisionmakers.  Although a document was previously before the agency decisionmakers, when it was deemed "illegible," the document's content was not before the agency's decisionmakers at that time.  The content is material because it documents the in-service personal assault the Veteran claims she experienced.  The record now contains additional statements from the Veteran that, although they are similar to previous record statements, are new because they add more detail of the events of the assault and how she reacted to it long-term.  These new statements are material because they serve as a legend for identifying meaningful content of the criminal investigation report, which admittedly is difficult to read from a printed copy.  Because these statements corroborate both the existing record statements and the newly presented criminal investigation report, they are not cumulative or redundant.

Presuming for the purpose of this analysis the credibility of the new evidence, the evidence tends to prove a previously unestablished fact, i.e., that the Veteran experienced the in-service personal assault she claimed.  Furthermore, this event may relate to her current acquired psychiatric disorder.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorder and post-traumatic stress disorder, is reopened, and the Board will address the claim.

The Veteran claims direct service connection for an acquired psychiatric disorders, to include anxiety and depressive disorders and post-traumatic stress disorder (PTSD), caused by a personal assault while she was in service.

Direct service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A.          §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The present disability requirement is satisfied when a veteran has a disability at the time the claim for service connection is filed or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For PTSD claims, specifically, the regulations provide for an enhanced duty to assist and a broadening of the evidentiary rules such that the record must contain:  (1) a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) "a link, established by medical evidence, between current symptoms and an in-service stressor"; and (3) "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2016).  If the PTSD claim is based upon an in-service personal assault, a wide range of non-military documentary evidence as well as evidence of behavior changes may be used to corroborate the veteran's claim.  § 3.304(f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of service treatment records and military personnel records, VA treatment records, Social Security Administration disability records, lay statements from the Veteran, and a criminal investigation report from January 1984.  The analysis comes down to competency, credibility, and the weight of:  the Veteran's lay statements, the January 1984 criminal investigation report, and the March 2012 nexus statement from the Veteran's treating nurse practitioner.  See 38 C.F.R. § 3.159(a)(1), (2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Based upon this evidence, a finding of service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders and post-traumatic stress disorder, is warranted.

There is no conflict of medical opinion that the Veteran has at least one acquired psychiatric disorder during the pendency of this claim.  The December 2008 VA examination gave diagnoses of anxiety and depressive disorders, not otherwise specified.  In her March 2012 statement, the VA nurse practitioner treating the Veteran reports a diagnosis of PTSD three years previously and ongoing treatment for same.  She stated that the Veteran's "symptoms of depression, anxiety, insomnia, frequent nightmares, isolation, hyperirritability, and substance abuse, are consistent with a diagnosis of PTSD."  She opined that the PTSD will remain lifelong, but that the Veteran will improve with treatment by controlling the symptoms.  Treatment consists of medication and psychotherapy, which was noted also in the December 2008 VA examination.  The Veteran is unable to work and has received Social Security Administration disability benefits for major depression with anxiety and dysthymia since September 2002.  Therefore, the Board finds that the Veteran has a present disability.

The evidence supporting the Board's finding that the Veteran suffered a personal assault while in service consists of the Veteran's lay statements and the criminal investigation report from 1984.

First, the Board finds the Veteran's lay statements competent and credible, and the Board affords them great weight in determining whether she experienced a personal assault while in service.  The Veteran is competent to describe the events she experienced, such as the personal assault, and how she reacted emotionally to them, although she is not competent to make a diagnosis of her resulting acquired psychiatric disorder.  See 38 C.F.R. § 3.159(a)(2) (2016).  The Veteran's statements (June 2008 (claim), August 2008 (response to PTSD questionnaire and additional statements in support of claim), May 2012 (statement in support of claim), February 2014 (VA Form 9), October 2016 (hearing testimony)) are credible because they have remained consistent internally and consistent with other evidence of record on all topics.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The version of events the Veteran has given during the pendency of this claim about what happened in January 1984 has been consistent with the contemporaneous statement she gave to law enforcement the day afterward.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The same holds true of her recitations of medical history.  Because the nature of the Veteran's claim is based upon her personal experience of an event, the Board considers her to be the best authority on how that experience affected her and, therefore, gives great weight to her statements.

Second, the Board finds the criminal investigation report from January 1984 competent and credible, and the Board affords it great weight in establishing that the Veteran suffered a personal assault while in-service.  The report is competent because it directly addresses the events in January 1984 that the Veteran claims occurred and it is an official document, kept in the course of regularly conducted activity, by a federal law enforcement agency.  See Fed. R. Evid. 803(6) (2016); see Hampton v. Nicholson, 20 Vet. App. 459, 462 n.1 (2006) (noting that the federal rules of evidence do not apply to Board proceedings but they may serve as guidance).  Likewise, it is credible because the document is over twenty years old thereby making it an ancient document and an exception to being hearsay.  See Fed. R. Evid. 803(16), 901(b)(8) (2016).

The first page of the report details that on 15 January 1984, the Veteran reported to law enforcement that at about 1900 the day before she was choked by someone [accused's name is redacted] during an altercation within their assigned quarters.  The assailant and the Veteran became involved in a marital disagreement while in the kitchen of their residence.  Subsequently, the argument resulted in the assailant grabbing the Veteran and choking her while holding her on the floor.  Guests intervened in the incident.  Afterwards, the Veteran went to her bedroom; the assailant followed her then slapped and choked her.  It was noted that the Veteran was interviewed and prepared a written statement about the incident.  At that time, the Veteran related that she had been assaulted on five previous occasions, one in which she was knocked unconscious.  On 15 January 1984, the assailant was Mirandized, arrested, and he declined to be interviewed.

The second page of the report is quite illegible, but it can be made out that the Veteran was grabbed and that she was choked to the point that she could not breath.  She screamed for help to the best of her ability.  She ran to the bedroom and closed the door behind her.

The third page of the report picks up with the Veteran's statement explaining that her assailant had locked the bedroom from the inside then he left the house to get cigarettes at a store.  The Veteran cleaned the house, took a shower, and then went to a hotel for the night.  When asked why she didn't report the incident that night, the Veteran responded that she was too upset.  She stated that during her marriage she had been chocked by her assailant five or six times, and on one occasion she was rendered unconscious.  The Veteran had not reported this to law enforcement nor had she sought counseling.

The fifth page of the report consists of a witness statement who observed the assailant choking the Veteran.  The witness heard the assailant and the Veteran involved in an argument with raised voices in the kitchen.  The witness heard the Veteran say "stop it, stop it, then she screamed."  This witness and another witness went into the kitchen and saw the assailant choking the Veteran; they grabbed the assailant and pulled him from her.  The Veteran went upstairs to the bedroom.  The witnesses let the assailant go when he calmed down, and the assailant went to the upstairs bedroom.  About two minutes later, the witness heard the Veteran scream.  The witnesses went upstairs and found the bedroom door locked when they attempted to open it.  "We stood outside the bedroom door for about 10 to 15 minutes, listening to [the Veteran] crying, screaming, and stating don't hit me again, you are choking me, and I can't breath."  Finally, the Veteran came out of the bedroom while the assailant stayed inside it.  When asked the color of the Victim's face when she came out of the bedroom, the witness responded, "She was pale."

The seventh page of the report was a statement by the second witness, stating that the witness heard an argument in the kitchen between the assailant and the Veteran about what was going to be cooked for supper.  The witness heard the Veteran crying and it sounded like she was having a hard time breathing.  The two witnesses entered the kitchen and observed that the assailant had the Veteran in what appeared to be a head lock.  The witnesses pulled the two apart, and the Veteran went to the bedroom.  They released the assailant and he went into the bedroom.  About three or four minutes later, they heard the Veteran crying and stating "don't hurt me and don't hit me."  The witnesses tried to enter the bedroom but found it locked from the inside.  The witnesses waited outside the bedroom for 10 to 15 minutes, during which they heard the Veteran crying and stating don't hit me.  The Veteran came out of the bedroom while the assailant stayed inside.  When asked, the witness responded that no marks were observed around the Veteran's neck, but the witness stated an observation about her left eye.

The ninth page of the report noted that the Veteran did not require any medical attention.

Based upon the Veteran's lay statements and the 1984 criminal investigation report, the Board finds that the Veteran suffered a personal assault while she was in service.

The evidence supporting the Board's finding that there is a nexus between the Veteran's present disability and the in-service incurrence of a personal assault consists of the Veteran's treating nurse practitioner's March 2012 nexus statement.  She opined, "This condition is the result of domestic violence experienced by her during her military tour of active duty in the Marine Corps 1977-1979 and 1981-1990.  Pt has reported that while stationed at MCAS Cherry point, NC she was a victum [sic] of domestic violence.  She was 5 weeks pregnant at the time.  During the attack she was sure she was going to die.  After the attack while still in the relationship[,] she was in continued fear for her life."

The Board finds the Veteran's treating nurse practitioner's nexus statement competent and credible because with the advanced education, training, and skill as an advanced practice registered nurse (ARNP), she is an expert, see Fed. R. Evid. 702, and her statement is supported by three years of experience treating the Veteran's mental health disorders.  This degree of personal knowledge of the Veteran and her issues provides sufficient data upon which this nurse practitioner can opine.  See Nieves-Rodriguez, 22 Vet. App. 295, 300-04 (2008).  Furthermore, this nurse practitioner works for VA, the statement is written on VA letterhead, and she performs her professional duties under the oversight of VA doctors.

As to the nexus between the Veteran's current acquired psychiatric disorders and the personal assault she experienced while in service, the Board finds the nurse practitioner's opinion more probative than the December 2008 VA examination opinion for numerous reasons.  Most significantly, because the criminal investigation report from 1984 was not of record at the time of the December 2008 VA examination, the VA examiner lacked the benefit of this report.  Furthermore, the VA examination was a one-off encounter for the examiner and the Veteran at a time when programmatic testing needed to be performed without much opportunity for the Veteran to provide a detailed recitation concerning this single event and its impact.  Last, regardless of the accuracy of the Veteran's February 2014 claim that the nurse practitioner had the benefit of the criminal investigation report, the nurse practitioner had years-long opportunity to learn the details of the Veteran's experiences and to assess the Veteran's credibility about the claimed personal assault.  Logically, the nurse practitioner must have found the Veteran credible because the treatment the Veteran received was based upon the Veteran's self-report.  See e.g., Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (comparing credibility of statement made for the purpose of receiving treatment as opposed to receiving compensation).  The Board, therefore, gives this opinion great probative weight.

The Board does not find the May 2010 VA examination, which rejected the criminal investigation report, credible and gives it no probative weight.  Although the criminal investigation report is not easy to read, the Board finds that it is not "illegible," especially when read in the context of the Veteran's lay statements.  As found above, enough information can be gleaned from the ten pages to conclude that while in-service the Veteran suffered a personal assault.

In conclusion, the Board finds that there is a nexus between the Veteran's present disability and the in-service incurrence of a personal assault; and therefore, service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders and post-traumatic stress disorder, is warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders and post-traumatic stress disorder, is reopened and granted.


REMAND

The issue of entitlement to service connection for a back disorder was previously remanded by the Board in April 2012, due to inadequacy of the April 2008 VA examination, and the Board finds that the RO was not in substantial compliance with the directives set forth in that remand.  A remand by the Board "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

At the February 2012 hearing the Veteran filed a discussion paper authored by an orthopedic surgeon on the topic of limping and back pain.  In the April 2012 remand, the Board directed that a new VA examination be scheduled and that the examiner's attention be drawn to the discussion paper filed by the Veteran.  The June 2012 VA examination report did not contain an opinion on the discussion paper, and the October 2012 supplemental statement of the case did not include the discussion paper in its evidence list.  Likewise, after the January 2015 remand, the July 2016 VA medical opinion, which was based upon a claims file review, did not address this discussion paper.

Additionally, the April 2008, June 2012, and July 2016 VA opinions, to the extent that any rationale was provided, have focused on the issue of service connecting the lower back to the service-connected bilateral knee disorders without addressing separately the issue of service connecting the lower back disorder to the service-connected residuals of fracture of the left tibia and fibula.  In the Veteran's June 2008 statement in support of her claim, the Veteran explained that when her broken left leg healed, the leg became slightly shorter and her foot permanently turned outward thereby giving her a permanent waddling walk, emphasizing the left side.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that all the Veteran's contentions are addressed so that the Veteran's claims are afforded every possible consideration.

The Board finds the April 2008, June 2012, and July 2016 VA opinions inadequate, and that the RO did not substantially comply with the April 2012 remand directives.  Under these circumstances, remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the provider of the July 2016 VA medical opinion.  If this examiner is not available, then arrange for an equally qualified physician who renders VA medical opinions on orthopedic matters to receive the Veteran's claims file.  After review of the record, including this remand, the examiner must accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's lower back disorder began during service or is otherwise linked to service in connection to how the Veteran's fractured left tibia and fibula healed and affected her gait.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's lower back disorder was caused or aggravated by the Veteran's service-connected residuals of fracture of the left tibia and fibula, including alteration to her gait.

The term "at least as likely as not" does not mean within the realm of medical possibility but, rather, the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms that resolve with return to the previous baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  Finally, ensure that the above development has been properly completed and that the examination report and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim of entitlement to service connection for a lower back disorder, to include as secondary to service-connected lower extremity disabilities.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


